Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          DETAILED ACTION
This office action is in response to the communication filed on 04/05/2021. Claims 1-22 are pending in the application. Claims 1-22 have been rejected. 

    Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/20/2021 and 07/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter. 
Regarding claims 1-8, they are directed to an apparatus comprising a storage storing a key and a processor configured to perform the claimed functionalities. 
However, the broadest reasonable interpretation of such ‘storage’ would include transitory propagating signals per se.  A signal does not constitute In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007), and MPEP § 2106.03(I).   Furthermore, “processor” recited in claims 1-8 can be construed as software per se under the broadest reasonable interpretation (BRI). Software per se does not fit within recognized categories of statutory subject matter, because it is neither a process, a machine, an article of manufacture, nor a composition of matter, and therefore does not fall within any of the statutory classes of invention.  
Therefore, claimed ‘apparatus’ recited in claims 1-8 can be interpreted as a software only implemented apparatus, and fails “step 1” of 2019 PEG analysis. See 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register, Vol. 84, No. 4; also See MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]

Allowable Subject Matter
Claims 9-22 are  allowed. Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

           Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Kelley et al., US 2007/0200671 A1 teaches a method of creating a secure bidirectional communication link between a remote access device and a central locking unit (CLU) of a vehicle, enabling the central locking unit to authenticate a user of the remote access device to manipulate a device of the vehicle.  Embodiments utilize private and shared key encryption methods to facilitate securely passing an access code between the CLU and the remote access device (See Abstract) Kelley et al.  further teaches a TPM that may be cryptographically bound to a vehicle,  during manufacturing, using a unique identification number, such as the vehicle identification number or some other number  that is unique to each vehicle; and TPM  contains a hash module and keyed-hash message authentication code  to calculate a message authentication code  using a hash function in combination with a secret key (note para. [0042], [0045]) Kelley et al. further teaches  If the code  received back from the remote access device matches  the original unlocking code, the CLU may unlock the vehicle. However, if the two codes do not match, the CLU may allow the user to attempt to enter the correct code a number of different times. For example, the CLU may allow three unsuccessful access attempts for every twenty minute period. In such a case, the CLU may initiate another transmission of the encrypted code to the remote access device so that the user may reenter the decrypted   code. If, after finding the number of unsuccessful access attempts, or retries, exceeds the maximum allowable for the present time period, the algorithm may immediately terminate (note para. [0061])
 TANJI et al., US 2021/0111874 A1 teaches A key management apparatus receives a key request including a first device identification information and a second device identification information, encrypts a common key using the first device identification information to generate a first encrypted common key, encrypts the common key using the second device identification information to generate a second encrypted common key, and transmits a key response including the first encrypted common key and the second encrypted common key (See Abstract) TANJI et al further teaches an algorithm for generating the common key, there is HMAC (Hash-based MAC (Message Authentication Code) which is one of image authentication codes.  Further, in conjunction with generation of the first manufacturer key, the manufacturer key generation unit uses the master key and the second manufacturer identification information which is information for identifying the second manufacturer, to generate the second manufacturer key   which is the individual key for the second manufacturer (note para. [0194]) TANJI et al further teaches if the challenge data matches the challenge data, the common key generation unit of the key  management apparatus generated  a common key.  The common key is an authentication key shared by the gateway, the first in-vehicle device, the second in-vehicle device, and the third in-vehicle device. Specifically, the common key generation unit generates the random number, and uses the generated random number as the input to perform the key generation function (note para. [0258])

A shortened statutory period for response to this action is set to expire in 3 (Three) months and 0 (Zero) days from the mailing date of this letter. Failure to respond within the period for response will result in ABANDOMENT of the application (see 35 U.S.C 133, M.P.E.P 710.02(b)). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 8:30 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804. The RightFax number for faxing directly to the examiner is 571-273-3551. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494